Title: To Thomas Jefferson from F. W. Bleibtrear, 21 June 1785
From: Bleibtrear, F. W.
To: Jefferson, Thomas



Monseigneur
Nantes le 21. Juin 1785.

Mr. Briet à L’Orient m’a fait part de la Saisie de 3. Bales Nankin qu’il avait achetté d’ordre et pour Compte de Mr. Peter  Dischong de Philadelphie. Il m’a aussi communiqué la Lettre dont Son Exçellençe l’avait honnoré en date du 11. de çe Mois par laquelle Elle desire de savoir de quelle Nation était Mr. Peter Dischong.
Comme ç’est par ma recommandation que le dit Sieur Briet est lié d’affaires avec mon intime Ami et Parent Mr. Dischong, je m’interesse particulièrement à tout çe qui le régarde et m’empresse de Satisfaire directèment à la Demande que Son Exçellence a faite à Mr. Briet.
Mr. Peter Dischong, çet honnet et bon Citoyen de Philadelphie, où il est établie depuis une vingtaine d’années et qui y jouit de la meilleure réputation, est né à Dierdorff petite ville à 4. Lieüies de Neuwïed en Allemagne.
Il serait vraiment affreux si le Commerce de la Nation des Etats unies serait chéné et interrompu à un tel point, de se laisser saisir leurs Marchandises par capriçe des Employés dans le Centre de la Ville Franche de L’Orient.
La Satisfaction la plus complette de çette Injustiçe ne peut étre refusée dès que Son Exçellençe l’Exige. Elle me permettra que je Lui Temoigne d’avançe toute ma reconnaisançe au nom de Mr. Peter Dischong, et j’aurai soin de lui en faire part. En attendant je suis avec Réspect de Son Exçellençe très humble et très obeïssant Serviteur,

F. W. Bleibtrear

